DRAFT

 
 
AGREEMENT


between


EL DORADO CHEMICAL COMPANY


and


INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS,
AFL-CIO
LOCAL NO. 224


Effective: October 17, 2007




EL DORADO CHEMICAL COMPANY
El Dorado, Arkansas


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


PREAMBLE   1


ARTICLE I                          APPLICATION OF
AGREEMENT                              1


ARTICLE II                         PERIOD OF
AGREEMENT                                  1


ARTICLE III                        MANAGEMENT RIGHTS
CLAUSE                                    1


ARTICLE IV                        CHECK-OFF OF UNION
DUES                                 2


ARTICLE
V                            SENIORITY                                            2


Section 1.                      Length of
Service                                2
Section 2.                      Order of Seniority                            2
Section 3.                      Eligibility for
Seniority                              3
Section 4.                      Filling
Vacancies                                    3
Section 5.                      Qualifications for
Job                                4
Section 6.                      Seniority
List                                       5
Section 7.                      Seniority
Accrued                               5
Section 8.                      Seniority - Outside
Assignments                             5
Section 9.                      Discharges and
Reemployment                         5
Section 10.                    Status of Employees Laid
Off                           6
Section 11.                    Loss of
Seniority                                 6


ARTICLE VI                         HOURS OF WORK AND
OVERTIME                                   7


Section 1.                      Hours of
Work                                     7
Section 2.                      Overtime and Call-Out Pay
Rates                        7
Section 3.                      Shift Change
Notice                                     8
Section 4.                      Meal
Time                                       8
Section 5.                      No Reduction of Work Week as Result of
Overtime               9
Section 6.                      Computation of
Overtime                              9
Section 7.                      Distribution of Overtime and Call-Out
Time                       9
Section
8.                      Call-Out                                            9
Section 8A.                   Advance Scheduling of
Overtime                             10
Section 8B.                   Right to Assign Qualified
Personnel                            10
Section 9.                      Holiday Pay  10
Section 10.                    Reporting for Work and Not
Used                           11


ARTICLE VII                        WAGE RATES AND
CLASSIFICATIONS                                    11


Section 1.                      Wages and Pay
Period                               11
Section 2.                      Changes in Classification of
Work                          11

 
(i) 

--------------------------------------------------------------------------------

 
 
 
                Section 3.                       Mechanic Classifications,
Opportunites and Training            12


ARTICLE VIII                       HANDLING OF
GRIEVANCES                                        13


Section 1.                      Routine
Submission                                 13
Section 2.                      Arbitration                                     
 13


ARTICLE IX                         SHOP COMMITTEE AND
STEWARDS                                   14


Section 1.                      Shop
Committee                                     14
Section
2.                      Stewards                                         14


ARTICLE X                           LEAVE OF
ABSENCE                                              15


Section 1.                      Personal
Business                                      15
Section 2.                      Union
Business                                     15
Section 3.                      Sickness or
Accident                                 15
Section 4.                      Notice to the
Company                                 16
Section 5.                      Military Reserve
Training                                16


ARTICLE XI                         VACATIONS  16


ARTICLE XII                        MILITARY LEAVE  18


Section 1.                      Military Selective Service
Act                              18
Section 2.                      Pay in Lieu of
Vacation                                  18


ARTICLE XIII                       PHYSICAL
EXAMINATIONS                                            19


Section 1.                      Periodical
Examinations                                  19
Section 2.                      Certificate of Physical
Fitness                              19
Section 3.                      Dispute
Resolution                                     19


ARTICLE XIV                       MISCELLANEOUS AND
GENERAL                                        19


Section 1.                      Tool Check-In
Time                                     19
Section 2.                      Bulletin
Board                                        19
Section
3.                      Discrimination                                        20
Section 4.                      Wage Rate
Changes                                     20
Section 5.                      Safety
Provisions                                      20
Section
6.                      Discharges                                          20
Section 7.                      Recess Period
(Smoking)                                  20
Section 8.                      Jury
Duty                                             21
Section 9.                      Termination
Pay                                        21
 
(ii)

--------------------------------------------------------------------------------


Section 10.                     Contract
Work                                         21
Section 11.                     Technical and Supervisory
Employees                         21
Section 12.                     Minor
Maintenance                                     21
Section 13.                     Minor Operating
Functions                                 22
Section
14.                     Uniforms                                           22


ARTICLE XV                         VALIDITY OF
CONTRACT                                                22


ARTICLE
XVI                         NOTICE                                                          22


ARTICLE XVII                        FUNERAL
LEAVE                                                    23


ARTICLE XVIII                       GROUP
INSURANCE                                         23




ARTICLE XIX                         NO STRIKE OR
LOCKOUT                                     25


ARTICLE XX                          SERVICE WITH
COMPANY                                     25


ARTICLE XXI                         RETIREMENT
AGE                                          26


ARTICLE XXII        CHANGE OR MODIFICATION OF
AGREEMENT                                   26


ARTICLE XXIII                     TERMINATION OF
AGREEMENT                                 26


SIGNATURE
PAGE                                                                    27


EXHIBIT "A"                        BASIC HOURLY WAGE
RATE                                            28


RATE CHANGES DURING TERM OF AGREEMENT                       28


CLOTHING ALLOWANCE                                     28


EXHIBIT “B”                        RECOGNIZED MAINTENANCE WORK
GROUPS                                 29


(iii)

--------------------------------------------------------------------------------




PREAMBLE

This Agreement is made and entered into by and between EL DORADO CHEMICAL
COMPANY (hereinafter referred to as the “Company”), and the INTERNATIONAL
ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS, AFL-CIO, LOCAL NO. 224
(hereinafter referred to as the “Union”), which the Company recognizes as the
sole bargaining agent for the Maintenance employees of the Company at its
chemical plant located north of El Dorado, Arkansas, who are eligible for
membership in the Union in accordance with the Labor Management Relations Act of
1947.


Our future success and security requires that we foster a plant culture which
underscores the importance of teamwork and focuses on customer satisfaction,
methods improvement, demands mutual respect and promotes high morale.  We must
be prepared to meet the needs of changing circumstances and seize opportunities
provided.  The Company, the Union and all employees are committed to doing so.


We appreciate qualities and values such as pride in what we do, taking ownership
of responsibility, dedication, cooperation, efficiency and optimism. Everyone
who depends upon EDC recognizes the importance of creating and maintaining a
safe and clean workplace and wants a plant which promotes fair treatment,
quality work, and productive, profitable and efficient operations.  We each
accept and share the responsibility to do our parts to make that happen.


ARTICLE I
APPLICATION OF AGREEMENT


The Company hereby recognizes the Union as the exclusive bargaining agency for
the employees of the Company at said plant who work in the capacities
hereinafter stated in this Article I.


(a)           All Maintenance employees, as described in Exhibit "A", engaged in
the installation, maintenance and repair of machinery and equipment, but
excluding all production, chemical and operating employees, shipping attendants,
office and clerical employees, managers, supervisors and guards.
 
ARTICLE II
PERIOD OF AGREEMENT




This Agreement shall remain in full force and effect for a three year contract
term commencing October 17, 2007, at 12:01 a.m., and ending 12:00 midnight,
October 16, 2010.  At reasonable times after August 1, 2010, the parties will
meet to attempt to negotiate a new contract to be effective for the period
beginning after midnight, October 16, 2010.


4

--------------------------------------------------------------------------------


ARTICLE III
MANAGEMENT RIGHTS CLAUSE


The Union expressly recognizes that the Company has the exclusive responsibility
for and authority over (whether or not the same was exercised heretofore) the
management, operation and maintenance of its facilities and, in furtherance
thereof, has, subject to the terms of this Agreement, the right to determine
policy affecting the selection, hiring, and training of employees; to direct the
work force and to schedule work; to institute and enforce reasonable rules of
conduct; to assure discipline and efficient operations; to determine what work
is to be done, what is to be produced and by what means; to determine the
quality and quantity of workmanship; to determine the size and composition of
the work force; to determine the allocation and assignment of work to employees;
to determine the location of the business, including the establishment of new
locations or departments, divisions, or subdivisions thereof; to arrange for
work to be done by other companies or other divisions of the Company; to alter,
combine, or eliminate any job, operation, service, or department; to sell, merge
or discontinue the business or any phase thereof; provided, however, in the
exercise of these prerogatives, none of the specific provisions of the Agreement
shall be abridged.  The Company will not use the vehicle of subcontracting for
the sole purpose of laying off employees or reducing the number of hours
available to them.
 
ARTICLE IV
CHECK-OFF OF UNION DUES and UNION MEMBERSHIP


Upon receipt of a signed authorization by an employee requesting deductions from
his wages for his monthly union dues, the Company agrees to honor such
authorization according to its terms during the life of this Agreement.  The
form shall be furnished by the Union.


The Financial Secretary of Local 224, IAM-AW, shall, from time to time, notify
the Company in writing of the amount of the monthly deduction to be made, from
time to time, under this authorization.  All money so deducted by the Company
shall be paid to the Union on or before the end of the month during which
deductions are made.  Upon receipt of written request by current employees as of
October 17, 2007, the Company shall, after thirty (30) days’ notice, discontinue
dues deduction.
 
ARTICLE V
SENIORITY


Section 1.  Length of Service.


Length of service in the bargaining unit and with the El Dorado Plant shall, in
that order, govern the promotion, demotion, and transfer of employees.


Section 2.  Order of Seniority.


An employee's seniority shall be determined as follows:


5

--------------------------------------------------------------------------------


Order of Importance                                   Seniority


1st                                                                 Bargaining
Unit
2nd                                                                Plant


Section 3.  Eligibility for Seniority.


An employee shall be first entitled to seniority in the bargaining unit when he
has been continuously employed in that unit for 180 days; his seniority dating
from the date of the beginning of such employment.


However, an employee who has been employed in the bargaining unit, who has been
laid off prior to his having been employed therein for 180 days continuously,
and who is reemployed in the bargaining unit within 180 days from the date upon
which he is laid off, shall, upon such reemployment, be entitled to have the
number of days which he has worked in the bargaining unit, during the period of
his most recent previous employment herein, included in any subsequent
computation of his seniority in the bargaining unit and shall be entitled to
seniority when he has accrued 180 days on that basis.


The Company shall have the right to layoff or discharge, without cause, any
employee who has not worked in the bargaining unit a sufficient length of time
to gain seniority, and such action on the part of the Company shall not be the
subject of a grievance on the part of the Union under any provision of this
Agreement.


Section 4.  Filling Vacancies.


(a)           Temporary and permanent vacancies will be filled only when the
Company sees a need to fill the vacancy.  In the event the Company sees a need
to fill a vacancy, it will be filled by the employee having the most bargaining
unit seniority, who desires the job, and who possesses a skill of the group in
which the vacancy occurs.  Any person so promoted must accept the duties and
responsibilities of the job.


(b)           When there is a permanent vacancy in a group and the Company sees
a need to fill that vacancy, the Company shall post promptly, and keep posted
for fifteen (15) days, notice on its bulletin board of the job vacancy.  It
shall be the duty of an employee who feels himself entitled to such job on
account of his seniority to file his sealed bid for such job with the Plant
Manager or his representative, and send a copy thereof to the Chairman of the
Shop Committee within said 15-day period.  In order to be considered valid, a
bid must be signed, dated, and deposited in a locked box marked "I.A. of M. and
A.W. Bids" located at the plant entrance gate.


Immediately upon expiration of the posting period of fifteen (15) days, the
names of all bidders will be posted on the bulletin board, and the bidder having
the most seniority and who desires the job shall be assigned to the group and
receive the "C" Mechanic rate of pay if he possesses the necessary skill.  In
the event no qualified bidder possessing the necessary skill bids on the
vacancy, the Company may hire a qualified employee from the outside.


6

--------------------------------------------------------------------------------


If he does not possess the skill, he will be reduced to the rate that compares
to his previous experience beginning not later than the beginning of the work
week following the week in which the successful bidder is determined, provided
the successful bidder is available to report for work on that day.


If the group vacancy is not filled by the procedure set forth above and the
Company sees the need to fill the vacancy, a first-year "E" Mechanic job will be
posted for filling outside the bargaining unit.


Notwithstanding any other provisions of this subsection (b), it is agreed that
the Company shall have the right at any time during said 15-day posting period
to withdraw the posting of a new job in the event the Company decides that such
job need not be filled.


(c)           Should an employee within a group who is entitled to a promotion
desire to waive his opportunity for that promotion, he shall do so by signing a
waiver.


(d)           In the event that it becomes necessary to establish a permanent
rotating shift the Company will notify the Shop Committee to discuss the
procedure and shift to be implemented at least thirty (30) calendar days before
establishing such shift.


(e)           In addition to the hourly rates, employees who are regularly
assigned to a specific shift shall be paid a shift differential of forty cents
($.40) for each hour worked on the evening shift and eighty cents ($.80) for
each hour worked on the graveyard shift.  For payroll purposes, employees who
are regularly assigned to a three shift rotating schedule shall receive shift
pay averaged over all three shifts (forty cents ($.40) per hour).


NOTE:  Maintenance personnel who are not regularly assigned on a rotating shift
basis or to the evening or graveyard shift will receive shift differential in
accordance with the August 3, 1989, Letter of Understanding (regarding
turnarounds and major mainte­nance projects).


Section 5.  Qualifications for Job.


(a)           It is not the intention of the parties to this Agreement that any
employee shall be permitted to work on a job when he is not qualified to perform
the work which that job requires.  However, if, in the opinion of the Company,
an employee is not qualified for a particular job to which he would otherwise be
entitled by virtue of his seniority, and the Company determines that an
employee's application for the job shall be denied on the basis of his lack of
qualifications, the Company shall notify the Chairman of the Shop Committee and
the employee involved of their decision, at least five (5) days prior to the
date upon which any other employee is permanently assigned to the job.


7

--------------------------------------------------------------------------------


Section 6.  Seniority List.


Seniority lists will be compiled on April 1 and October 1 and will be available
to all employees.  One copy of each seniority list will be furnished to the Shop
Committee.


Section 7.  Seniority Accrued.


Each employee shall retain the seniority accrued to him based upon actual
service at the El Dorado Plant.


Section 8.  Seniority - Outside Assignments.


Any employee, after having established seniority under the provisions of this
Agreement, who is temporarily assigned to another job by the Company (outside
the bargaining unit) shall continue, for not more than ninety (90) days per
calendar year, on a cumulative basis, to accrue seniority on his regular
classification during such period of temporary assignment.  If such employee
works more than ninety (90) days per calendar year on a cumulative basis, he
shall forfeit one (1) day of bargaining unit seniority for each day in excess of
ninety (90) days worked outside of the bargaining unit during that calendar
year.


Section 9.  Discharges and Reemployment.


When there is a reduction in the number of employees in the bargaining unit, the
employee last employed in the bargaining unit shall be the first employee laid
off.  The employee laid off through no fault of his own, who has the greatest
bargaining unit seniority, shall (subject to the following provisions of this
Article) be the person first reemployed in the event additional employees are
employed, provided that the person is qualified to perform the duties of the job
to which he would be assigned on reemployment.


A person who has worked in the bargaining unit sufficiently long to be entitled
to seniority in that unit, and who is laid off through no fault of his own, who
has kept his current address on file with the Company, and who continues to be
entitled to seniority under the terms of this Agreement shall (subject to the
following provisions of this Article) be given first consideration for
reemployment.


If reemployment is available for any such person, the Company shall so notify
him by letter (with a copy of such letter to the Chairman of the Shop
Committee), addressed to him at his address then on file with the Company, and
he shall be allowed fifteen (15) days from the date upon which said letter was
mailed, or until he no longer retains his accrued seniority as provided in
Section 10 of this Article V (whichever is the shorter period), in which to
notify the Company in writing of his desire to return to work.  In the event he
delivers such notice, he shall be allowed seven (7) days from the date of the
delivery thereof to report for work; provided, however, if the employee involved
is, on the date which he would otherwise be required to report for work totally
disabled to work, he shall, on or before that date, deliver to the Company a
statement in writing from a licensed
 
8

--------------------------------------------------------------------------------


physician stating that he is so disabled, in which event the period within which
he shall be permitted to return to work shall be extended ninety (90) days.
 
Section 10.  Status of Employees Laid Off.


The accrued seniority of an employee who has been laid off through no fault of
his own shall continue to exist from the date of his layoff for the following
periods:


Years of Service                                     Period Seniority to Exist
        0-180 days                                              -0-


 
181 days to 2 years
Length of previously accrued seniority



 
2 years or more
2 years



Section 11.  Loss of Seniority.


Seniority shall be lost and employment terminated for any of the following
reasons:


(a)           Quitting.


 
(b)
Absence from work for three (3) consecutive days without having notified the
Company, unless physically impossible to do so.



 
(c)
Discharge for just cause.



 
(d)
Failure to return at the expiration of a leave of absence or vacation.



 
(e)
If an employee misrepresents the reason for requesting a leave of absence.



 
(f)
If an employee fails to file for reinstatement within ninety (90) days following
discharge from the U.S. Military Service.



 
(g)
Failure to return to work from layoff within the time specified in Section 9 of
this Article.



 
(h)
At the end of the period specified in Section 10 of this Article, or upon
earlier rejection after layoff of an offer of reemployment in a classification
equal to the classification from which laid off.



9

--------------------------------------------------------------------------------


ARTICLE VI
HOURS OF WORK AND OVERTIME


Section 1.  Hours of Work.


(a)           Regular base hours of work shall be eight (8) hours per day and
forty (40) hours per week.


(b)           The work week shall begin at 12:01 a.m. each Monday and end at
12:00 midnight the following Sunday.  The work day shall begin at 12:01 a.m. and
end at 12:00 midnight.


(c)           The work week shall normally be five (5) consecutive 8-hour days,
Monday through Friday, and will normally begin work at 7:00 a.m. and end at 3:30
p.m. with a 30-minute lunch period from 12:00 noon to 12:30 p.m.


(d)           No employee shall be required to work more than twelve (12) hours
during any normal work day except in case of an emergency.


(e)           All employees shall be expected to report to work promptly at the
scheduled time.  No employee shall be permitted to work if such employee reports
for work more than one and one-half (1-1/2) hours after his regular scheduled
reporting time, unless such delay has been previously excused by the Company.


(f)           No employee shall be allowed to work more than sixteen (16)
continuous hours nor more than sixteen (16) hours in any one day except in the
case of an emergency.  However, an employee will be allowed to complete his
regularly scheduled hours of work as provided in Sections 5, 8 and 10 of this
Article VI.


(g)           Maintenance overhauls may be staffed on 8-hour, 10-hour, or
12-hour shifts as may be necessitated by the needs of the operation.


The Company will specify and select the number and classifica­tions of personnel
on each shift by work group classification for each particular overhaul on a
shift basis.  Preference to shifts will be governed by the employee's bargaining
unit seniority.  Shift change notice will be handled as outlined in Article VI,
Section 3.  In the event there are insufficient qualified personnel on each
shift, the Company shall have the right to assign qualified personnel as needed.


Section 2.  Overtime and Call-Out Pay Rates.


(a)           Overtime and call-out rates shall be one and one-half (1-1/2)
times the regular rate and shall be paid for all work performed in excess of
forty (40) hours per week, continuous actual work in excess of eight (8) hours,
and for all work performed as a result of call-out and for hours worked outside
an employee's regularly scheduled hours.


10

--------------------------------------------------------------------------------


(b)           Any employee who works over, beyond his regular scheduled work
day, shall be paid a minimum of three (3) hours at straight time.  If the
employee is required to stay over beyond his regular scheduled work day to
attend meetings or to receive training, and no production work is involved, he
will receive pay for actual time spent at one and one-half (1-1/2) times his
regular rate of pay, providing he has received a minimum of twenty-four (24)
hours' notice in advance.


(c)           No employee shall work overtime without the approval of his
Foreman.


Section 3.  Shift Change Notice.


(a)           The Company shall pay each employee one and one-half (1-1/2) times
his regular rate of pay for the first shift of a rearranged work schedule if the
employee whose shift is changed shall not have been notified of the change at
least twenty-four (24) hours prior to the beginning of said first shift.  If
notice of employee's shift change shall be posted on his regular day off, notice
of the change shall be posted at least seventy-two (72) hours prior to the
beginning of said first shift.  Any notice required to be given to an employee
under the provisions of this Section 3 may be given by written notice posted on
the general bulletin board of the Company and the bulletin board of the Union,
and each employee named in any notice shall be deemed to have received the
notice at the time copies of said notices are posted on said boards.


(b)           The changing of an employee's shift, incident to the return of an
employee from sickness or accident, shall not be considered a change in shift
within the meaning of this Section 3, unless the absent employee has given the
Company at least seventy-two (72) hours' notice of his intention to return to
work and the time at which he will return to work by notifying his supervisor.


(c)           The changing of an employee's shift from 7:00-3:30 to 7:00-3:00,
or from 7:00-3:00 to 7:00-3:30 will not constitute a shift change.


(d)           A change in shift at the request of an employee shall not be
considered a change in shift for the purpose of this Section 3.


(e)           No employee shall lose any time from his normally scheduled
40-hour week occasioned by any shift change.


Section 4.  Meal Time.


(a)           If a "Day Man" is instructed to and continues to work overtime
past 6:00 p.m., he shall be allowed a 30-minute period beginning at 6:00 p.m.
for supper on Company time; and if said "Day Man" then continues to work
additional overtime, he shall be allowed a 30-minute lunch period on Company
time; each such period to begin at the end of four (4) hours of additional
continuous overtime worked after 6:30 p.m.


(b)           Any employee called for work outside of his regular working hours,
who is required to work more than four (4) consecu­tive hours outside his
regular hours, shall be allowed a 30-minute period for a meal on Company time at
the end of the fourth consecutive hour and at the end
 
11

--------------------------------------------------------------------------------


of each consecutive 4-hour period thereafter that said employee continues to
work outside his regular hours.


Section 5.  No Reduction of Work Week as Result of Overtime.


No employee will be required to take any time off from his regular work week
because of overtime worked in that or any other week.  If an employee is
required to work on his day off, he shall not be forced to take another day off
in lieu thereof.


Section 6.  Computation of Overtime.


For the purpose of computing overtime under this Article, the exact time worked,
rounded to the nearest quarter hour, shall be accounted for, which shall be paid
for at the overtime rate.


There shall be no duplicate payment for daily overtime and weekly overtime.  If
daily overtime is greater in any one work week, only daily overtime shall be
paid, or if weekly overtime is greater in any one work week, only weekly
overtime shall be paid.  There shall be no pyramiding of overtime.


Section 7.  Distribution of Overtime and Call-Out Time.


Overtime work opportunities shall initially be distributed, as equitably as
practicable, within each work group where the overtime is required in accord
with the Company's distribution policy.  The Company may then offer such work to
employees in other work groups who are qualified.


For the purpose of distributing overtime, the Company will submit a list,
biweekly, to the work group steward showing the overtime worked, refused and
overtime standing of each employee covered within the group.


Each employee who is requested to report for overtime duty shall report at the
required time unless he shall first obtain permission from his supervisor to be
relieved of such duty.


Section 8.  Call-Out.


An employee who is called out and reports for work outside his regular working
hours shall work until excused by the person then supervising his work; provided
that no one shall be required to work longer than is provided in Section 1(d) of
this Article.  An employee who is called out and reports for work shall be paid
a minimum for four (4) hours at time and one-half (1-1/2), even though the full
four (4) hours may not be worked because no work is available, or he does not
work at all because no work is available.  An employee called for such work, who
works continuously until the beginning of his regular hours of work and
continues to work during the regular hours of his scheduled work, shall not be
considered to have had a change in shift within the meaning of Section 3 of this
Article VI.


12

--------------------------------------------------------------------------------


A description of the work or jobs to be done, or the problem necessitating the
call-out, is provided as accurately as possible by the supervisor in order that
the person being called may judge: (a) whether or not he has the ability to do
the work, and (b) about how long he may have to work.  It is not intended to
have a person come out on one job, then surprise him with a list of additional
jobs to be done.  However, due to emergencies, it cannot be guaranteed that he
will only be required to do what he was called for.


Notwithstanding the fact that an employee has been called out for work, such
employee shall perform his regular work schedule during the remainder of the
work week in which such call-out occurs unless excused from such work.


If an employee is called out for work and works until the beginning of his
regular work schedule, the call-out will be considered as ending at the
beginning of his regular schedule.


Section 8A.  Advance Scheduling of Overtime.


Overtime may be scheduled up to three (3) weeks in advance of the actual time
required.  In the event the scheduled overtime is cancelled, eight (8) hours'
notice will be given or a call-out will be paid.


Section 8B.  Right to Assign Qualified Personnel.


In the event overtime distribution and call-out  procedures do not provide the
Company with sufficient, qualified personnel to perform the overtime work, the
Company shall have the right to assign such work to qualified personnel.  The
performance of such work is mandatory.


Section 9.  Holiday Pay.


The following days shall be considered holidays and normally no work will be
performed on the designated holidays except in cases of emergency,
around-the-clock shift work, and in those crafts where work is necessary for
continued operations:


1.           New Year's Day
2.           Good Friday
3.           Memorial Day
4.           July Fourth
5.           Labor Day
6.           Columbus Day
7.           Thanksgiving Day
8.           Day after Thanksgiving
9.           Last work day before Christmas holiday
10.           Christmas Day


When any of these holidays fall on Sunday, the following Monday will be observed
as the holiday.


13

--------------------------------------------------------------------------------


When any of these holidays fall on Saturday, the preceding Friday will be
observed as the holiday.


Each employee who is not required to work and who does not work on a holiday
shall be paid a bonus equivalent to eight (8) hours at his regular rate at
straight time pay, providing he has worked his last scheduled work day
immediately preceding the holiday and his first scheduled work day following the
holiday unless the failure to work these days is because of confirmed illness or
accident no more than five (5) work days before or after the holiday, unless the
employee was excused in advance by the Company.






An employee who works on the holiday will receive holiday pay equivalent to the
actual hours worked on the holiday, up to a maximum of twelve (12).  The Company
retains the right to schedule employees to work and the amount of hours worked
on holidays.


Section 10.  Reporting for Work and Not Used.


Except when no work is available due to Act of God, such as fire, flood,
explosion, or tornado, an employee who reports for duty on his regular schedule
shall be given the opportunity of working a full 8-hour shift.
 
ARTICLE VII
WAGE RATES AND CLASSIFICATIONS


Section 1.  Wages and Pay Period.


The regular pay periods for employees subject to this Agreement will cover every
two (2) scheduled work weeks, and checks will be available to the men on their
regular shifts on the Friday following completion of the 2-week period.


Each employee who works during the period beginning 12:01 a.m., October 17,
2007, and ending 12:00 Midnight, October 16, 2010, shall be paid for his work in
that classification on the basis of the basic hourly wage rate for that
classification shown on Exhibit "A" to this Agreement.  Each employee will be
paid the applicable clothing allowances provided on Exhibit "A" to this
Agreement.


Section 2.  Changes in Classification of Work.


(a)           Each employee covered by any classification is expected to perform
any duties to which he may be assigned within his classification or lower
classification.


14

--------------------------------------------------------------------------------


(b)           It is understood and agreed by the parties hereto that two (2)
work groups shall be recognized under this Agreement.  A tabulation of the
groups with explanatory notes is made in Exhibit "B," Part 1, which is a part of
this Agreement.


(c)           All Maintenance personnel may be assigned to do any jobs that they
have the ability to perform subject to the provisions of Article V, Section 5,
and Article XIV, Section 5, of the current contract.


(d)           The Company reserves the right to increase or reduce, at any time
and from time to time, the number of individuals employed in any group mentioned
in Exhibit "B", Part 1, to that number of individuals which, in the opinion of
the Company, are required to perform work in that group for maintaining the
plant.  Any such increase or reduction of force in any group shall be made on
the basis of bargaining unit seniority in that group.  The Company shall advise
the employee(s) affected seventy-two (72) hours in advance of any permanent
change in the number of persons who shall work in any classification.


Section 3.  Mechanic Classifications, Opportunities and Training


(a)  
The Company wants to provide growth and skills enhancement opportunities for
members of the bargaining unit.  In that regard, it will create new Mechanic
classifications of Specialist I, Specialist II and Specialist III.  In addition,
it will create a third classification of E & I Specialist which will fall
between current Specialists I and II.



(b)  
The rates paid employees in the Mechanic Specialist I and III classifications
will be the same as the hourly rates currently paid E & I Specialists I and
II.  The rates for the Mechanic Specialist II and new E & I Specialist position
will be the midpoint between the existing two rates.



(c)  
The mutual benefit/objective of the new, higher paying classification is to
provide interested unit members with a chance to learn new skills or enhance
existing ones and provide them with opportunity for additional pay for those in
the classifications.  The Company expects to benefit by increased flexibility
and efficiency, reduced reliance on outside contractors, and be in a better
position to recruit and retain skilled personnel.



(d)  
The Company and the Union committee will have a collaborative discussion to
determine the skill sets required for each new position.  Input from the Union
will be solicited and carefully considered in an attempt to reach consensus on
the appropriate standards and expectations for the new jobs.  In addition, the
parties will work to reach agreement on the procedures which will be used for an
interested individual to achieve certification in the new classifications.



(e)  
The parties recognize and agree that the training component is critical to the
success of this initiative and will meet to consider the best, fair methods of
testing for

 
 
15

--------------------------------------------------------------------------------



 
 
competence in relevant skill areas. Tests ultimately used will be relevant to
the job skills needed on site.

 
(f)  
The Company will include the current Mechanic progression testing program as
another focus of the training committee to be established.

   
          (g)  
The Company expects that the new positions, training and certification programs
above will be implemented not later than October 17, 2008.  If not implemented
by then, the parties agree to meet and discuss reasons for the delay and attempt
to complete the process as soon as possible.

 
ARTICLE VIII
HANDLING OF GRIEVANCES




Section 1


Nothing in this section shall prohibit the informal discussion and settlement of
grievances between an individual employee and his supervisor.  If so requested
by the employee, a representative of the Union, who may be an officer or
steward, may be present at such informal discussions.  The formal grievance
procedure shall be as follows:  The grievance will be reduced to the writing (on
a form supplied by the Company) and shall state clearly, contract violations or
causes.  The Company will respond in writing at all steps.


Step 1


If the complaint is not settled informally, it may be submitted to his
Maintenance Supervisor or his designee by the aggrieved employee and/or his
Union Representative within 10 days excluding Saturday, Sunday and Holidays, of
the aggrieved act.  The supervisor will give his answer within five days
excluding Saturday, Sunday and Holidays.  Grievances settled in step 1 shall be
on a non-precedent setting basis.


Step 2


If the grievance is not settled in Step 1, the grievance may be referred within
ten days, (following receipt of the Supervisor’s answer in Step 1) to the
Maintenance Manager or his designee.  Maintenance Manager or his designee will
meet with the shop steward for the discussion of the grievance and after meeting
with the shop steward the Maintenance Manager or his designee will give his
answer within seven days, excluding Saturday, Sunday and Holidays.


Step 3


If the grievance is not settled in Step 2, the grievance may be referred within
ten days, excluding Saturday, Sunday and Holidays (following receipt of the
Maintenance Manager or his designee’s answer in Step 2) to the General Manager
who will meet with the Union Officers and the
 
16

--------------------------------------------------------------------------------


 
International or District Lodge Representative after the meeting with the Union
Officers/DBR the Company will answer within ten days, excluding Saturday, Sunday
and Holidays.


    a)          If the grievance is not settled in Step 3, the grievance may be
referred within 30 days, excluding Saturday, Sunday and Holidays, (following
receipt of the Company’s answer in Step 3) to arbitration.  If agreeable to both
parties, mediation may be used prior to arbitration to resolve the grievance.


The party desiring arbitration will make application to the Federal Mediation
and Conciliation Service for a panel of seven arbitrators.  The Company and the
Union shall alternatively strike until one arbitrator is left.  The notice to
the FMCS shall contain a requirement that the arbitrator be available to hear
the case in 90 days.  Both the Company and the Union shall have the right to
reject two (2) panels submitted by the Federal Mediation and Conciliation
Service.  The decision of the arbitrator shall be final and binding upon all
parties to this agreement.  The arbitrator shall have no power to add to or
subtract from or modify any of the terms of this agreement or any agreement made
supplementary hereto, nor to establish or change any rate, but shall interpret
and adjust grievances in accordance, herewith, and shall render his decision
within 30 days from the close of the hearing or date post hearing briefs may be
filed.  Such decisions are to be put into effect within 30 days of receipt.  The
cost of the arbitrator shall be borne equally by the parties.


    b)           Time limits as provided herein may be extended by mutual
agreement.


If the Union considers that an employee has been discharged unjustly, the
Committee shall file such claim within 15 days, excluding Saturday, Sunday and
Holidays, with the Company at Step 3 in this procedure.
 
ARTICLE IX
SHOP COMMITTEE AND STEWARDS


Section 1.  Shop Committee.


The Shop Committee, composed of four (4) members from the employee work force,
and management representatives, shall hold regular meetings on a bimonthly
basis.  It shall be the responsi­bility of the Shop Committee to submit a
written agenda of each subject it wishes to discuss with the Company no less
than forty-eight (48) hours before the day of any such meeting.  Only three (3)
employees in any one group at any one time shall be a member of the Commit­tee.


Section 2.  Stewards.


(a)           A Steward and an assistant Steward may be elected in each work
group by the employees of that group, and the Union shall submit to the Company,
in writing, the names of each person so designated.  The Company shall consider
the person so designated as Steward and assistant Steward of each work group
until notified, in writing, to the contrary.


17

--------------------------------------------------------------------------------


(b)           Duly-elected Stewards or Committeemen shall be deemed to possess
top ranking seniority for purposes of layoff and recall rights within his
respective work group or classification while acting as such.
 
ARTICLE X
LEAVE OF ABSENCE


Section 1.  Personal Business.


If an employee desires to be off on personal business (not emergencies), he may
do so with the consent of the Company so long as he does not desire to be off
over two (2) work weeks and provided that he gives the Company forty-eight (48)
hours' notice of his desire to be absent and the length of time he desires to be
off.  Upon completion of such leave, he will resume employment on the basis of
uninterrupted service.


Section 2.  Union Business.


(a)           The Company shall, upon a minimum of thirty (30) days' prior
written request from an employee and the President of Local No. 224 of
International Association of Machinists and Aerospace Workers, grant a leave of
absence, extending not longer than fourteen (14) days, to the employee applying
for such leave in order that he may, during that leave, engage in work
pertaining to the business of Local No. 224 of International Association of
Machinists and Aerospace Workers.


Such a leave shall not be granted to more than one (1) employee at any one
time.  Such employee shall not be granted such a leave for more than an
aggregate of thirty(30) days in any one (1) calendar year.


(b)           The Company shall grant (upon a minimum of sixty (60) days advance
prior written request of an employee and the President or Vice President of
International Association of Machinists and Aerospace Workers) a leave of
absence for a period not to exceed one (1) year in order that the employee
requesting such leave may, during the period of such leave, work as any employee
of Interna­tional Association of Machinists and Aerospace Workers.  Not more
than one (1) employee shall be permitted to be absent from work at any one time
on any such leave.


Section 3.  Sickness or Accident.


If an employee who has established seniority is out of service due to
occupational injury or occupational disease suffered or contracted while he is
in the employment of the Company, he shall retain his seniority accrued at the
date of his disability and continue to accrue seniority for a period of
twenty-four (24) months or length of previously-accrued seniority, whichever is
less, during the period of his disability as a result thereof.  If an employee
who has established seniority is out of service due to nonoccupational injury or
disease suffered while he was in the employment of the Company, he shall retain
his accrued seniority for a period of twenty-four (24) months and will accrue
seniority in the classification in which he was last regularly employed for a
period of one (1) year.


18

--------------------------------------------------------------------------------


Under either of the above conditions, if an employee should accept an equal or
better job elsewhere, his seniority shall be cancelled.


Section 4.  Notice to the Company.


When an employee becomes aware of the fact that he is going to be absent from
work due to sickness, accident, or other emergency, he must notify his
supervisor as far in advance of his scheduled shift as he/she has knowledge of
such intended absence, but no less than one (1) hour before the time he is due
to report to work.  In the event the employee cannot contact his Supervisor, it
is permissible to contact any member of Management.


Section 5.  Military Reserve Training.


(a)           Any regular employee (not probationary) may be granted a special
leave of absence for a period not to exceed fourteen (14) days, plus a
reasonable period to cover travel time, when required for the purpose of
engaging in a training program for Enlisted Reserve, Reserve Officers, or
National Guard Encampment, provided:


 
1.
He furnishes the Company with a copy of orders from the military authorities
calling him for duty; and



 
2.
He gives advance notice to his immediate supervisor so that arrangements may be
made for his replace­ment during the period of his leave.



(b)           Only one (1) leave of absence for Military Reserve Training shall
be granted to any employee during a calendar year.


When an employee is out of work for the reasons set forth herein, FMLA and
relevant insurance coverage will be applied for the initial twelve (12) weeks of
his leave.  After the initial twelve (12) weeks, the employee will be entitled
to continue health insurance coverage and at costs pursuant to his COBRA rights
which will begin upon completion of the initial FMLA coverage.
 
ARTICLE XI
VACATIONS


Section 1.


Normal vacation accruals will be computed in accordance with the following
provisions:


(a)           Two weeks (80 hours) - after having accrued one (1) year's Company
seniority;


(b)           Three weeks (120 hours) - during the calendar year in which an
employee accrues six (6) year's plant seniority;


19

--------------------------------------------------------------------------------


In computing length of service for vacations, time spent working at the El
Dorado Plant will be used.


Section 2.


Those employees who had previously accrued or who will accrue, during the term
of this Agreement, twelve (12) years or more Company seniority shall be entitled
to a vacation accrual of four weeks (160 hours).  Thereafter, and for all other
employees, the maximum vacation accrual shall be as provided in Section 1.


Section 3.


(a)           Normally, all vacations will begin with the first work day of the
work week schedule.


(b)           Vacation pay shall be based upon the straight time rate of an
employee's regular classification at the beginning of the vacation and will be
taken in accordance with his established work schedule.  If a holiday, as
defined in Article VI, occurs during an employee's vacation period, the employee
will receive pay for said holiday as defined in Article VI.


(c)           Each employee must take his vacation during the vacation year
(January 1-December 31) in which it falls due, subject to subsections (d) and
(i) below.


(d)           If an employee is not permitted to take his vacation in any
calendar year in which it is due because the Company finds it not convenient to
excuse him from work, he shall be paid a sum equal to the sum to which he would
have been entitled for working at his regular job based on straight-time pay at
normal working schedule during the last part of that year equal to the number of
weeks' vacation to which he is entitled.


(e)           Except with special permission of the Company, no employee shall
be permitted to begin a vacation in any year within three (3) months of the date
of the end of the vacation taken by him during the preceding calendar year, and
any employee who has received pay in lieu of vacation for one (1) calendar year
shall be entitled to his next annual vacation before March 1 of the following
year, if it is practical for the Company to give him a vacation.


(f)           An employee who (a) resigns, (b) retires, (c) is laid off as part
of a reduction in forces, or (d) is granted a military leave under the
provisions of Article XII, at a time when he has earned vacation to that date
but has not taken, nor previously received pay in lieu of, shall be paid in lieu
of any vacation he has earned to that date but has not taken, nor previously
received pay in lieu of.


Computation of vacation under this section will be earned at the rate of
one-twelfth (1/12th) for each month from employee's anniversary date.  Sixteen
(16) or more calendar days of employment in any calendar month will be
considered a full month in computing vacation accruals.


20

--------------------------------------------------------------------------------


(g)           An employee will not be eligible for overtime or call-out during
the period beginning with the first day of his vacation and until his first
scheduled work day following completion of his vacation.


(h)           In the event of the death of any employee who was then otherwise
eligible for a vacation but who had not taken it, a sum of money equal to pay in
lieu of such vacation shall be paid to the person(s) who shall be entitled to
the personal property of such decedent.


(i)           No employee shall receive pay in lieu of vacation except as
provided in Article XI, Section 2(d).  However, when an employee is absent from
work due to authorized occupational injury or illness, or personal sick leave,
and has not returned to work by December 31, he may, at the Company's option, be
permitted to take his vacation or receive vacation pay between January 1, and
April 1 of the following year.


Section 4.


The vacation schedule will be initiated January 2nd of each year for those
eligible for vacation in that year.  Employees shall choose their vacation
periods in order of their bargaining unit seniority.  The Company will, insofar
as operations permit, arrange by choice and by seniority the employee's request
in the vacation schedule.  An employee not submitting his vacation preference
within a reasonable time after being contacted will have his vacation scheduled
during the year at a time convenient to the plant operations.


Normally, subject to operational requirements, the Company will permit from each
Maintenance Work Group, a maximum of twenty (20%) percent of the active
available employees to be on vacation at the same time.
 
ARTICLE XII
MILITARY LEAVE


Section 1.  Military Service


The rights of employees of the Company who enter Military Service during the
term of this Agreement will be governed in all respects by applicable laws.


Section 2.  Pay in Lieu of Vacation.


Each such employee who is entitled to a vacation under the vacation policy of
the Company at the time he leaves to enter the Armed Forces, who elects not to
take the vacation but to receive pay in lieu thereof, shall, upon furnishing to
the Company a certificate from his commanding officer establishing the fact that
he had been inducted into the military service, be paid the amount of money he
would have received had he taken his vacation just prior to the beginning of his
military leave.


21

--------------------------------------------------------------------------------


 
ARTICLE XIII
PHYSICAL EXAMINATIONS


Section 1.  Periodical Examinations.


The Company may, from time to time, require all employees to have periodical
physical examinations by a doctor selected by the Company.  However, such
examinations shall not be used for the purpose of discriminating against an
employee.  Each employee shall receive his regular rate of pay for all time
required to be examined as provided in this Section 1.


Section 2.  Certificate of Physical Fitness.


In the case of an employee being absent from work due to illness or physical
impairment, he may be required to present a certificate of physical fitness,
signed by a licensed physician, before being readmitted to work.  This rule,
however, shall not limit the right of the Company to require physical
examination by a physician in the Company's service in exceptional cases of
constantly recurring absence from duty.


Section 3.  Dispute Resolution.


Notwithstanding any of the provisions of Article VIII of this Agreement, in case
a dispute arises over the physical fitness of an employee to return to work or
continue to work, a board of three (3) physicians shall be selected; one by the
Company, one by the employee, and one selected by the two so named.  The
decisions of the majority of this board shall be final and binding.
 
ARTICLE XIV
MISCELLANEOUS AND GENERAL


Section 1.  Tool Check-in Time.


Employees will be allowed fifteen (15) minutes time to clean and check in their
tools before quitting time, if such action is required by them.


Section 2.  Bulletin Board.


The Company shall maintain at the plant entrance gate at the Chemical Plant a
bulletin board which shall be designated as "Local No. 224 Bulletin Board" and
shall be for the use of the Union for posting -- subject to the approval of the
Company -- of any matters of interest to or affecting the business of the
Union.  It is understood and agreed that the posting of notices by the Union
within the plant area will be on this bulletin board only and will be posted by
the Chairman of the Shop Committee or his recognized representative.  This
bulletin board will be locked with a key, released to the Chairman of the Shop
Committee and to the Company.


22

--------------------------------------------------------------------------------


Section 3.  Discrimination.


There shall be no discrimination by the Company against any employee with
respect to any conditions of employment on account of his membership in this
labor union, or on account of any activity undertaken in good faith in his
capacity as a representative of other employees.  The Union shall not
discriminate against any employee who is not a member of the Union.


Where the male gender is used in this contract, it is intended to refer to both
male and female.  It is a continuing policy of the Company and the Union that
the provisions of this Agreement shall be applied to all employees without
regard to race, color, religion, sex, physical disability, national origin, or
age.


Section 4.  Wage Rate Changes.


There shall be no change in the basic hourly wage rates set forth in Exhibit "A"
to this Agreement, or in the clothing allowance set forth in Exhibit "A" to this
Agreement, during the term of this Agreement.


Section 5.  Safety Provisions.


The Company shall continue to make reasonable provisions for the safety and the
health of its employees at the plant during hours of their
employment.  Protective devices from injury shall be provided by the
Company.  Employees, subject to this Agreement, will abide by safe practice
rules and regulations of the Company, and failure to do so may be considered
grounds for dismissal.


No employee shall be required to perform services which, in the considered
judgment of the Company and the Union, seriously endanger his physical safety;
his refusal to do such work shall not warrant or justify discharge.  If any
employee refused to perform such work, representatives of the Company and the
Union shall immediately attempt to decide the safety factor.  Should they be
unable to agree, the decision of a representative of the Safety Department of
the Company shall be obtained.  If the employee still feels an unsafe condition
exists, he will not be required to perform that given job, and the Company will
have the work done by any means it elects.


Section 6.  Discharges.


It is agreed by and between the Company and the Union that the Company may,
without limitation upon its right to discharge an employee for any other valid
reason, discharge any employee, subject to this Agreement, for the violation of
any of the Company's rules or regulations, which said rules and regulations
heretofore have been approved by both the Company and the Union.


Section 7.  Recess Period (Smoking).


Where men are required to work continuously in restricted and confined areas
where smoking is not permitted, the Foreman is authorized to grant a recess of
not longer than ten (10)
 
23

--------------------------------------------------------------------------------


minutes to employees upon request, providing in his judgment, work conditions
permit; however, no employee shall be granted more than two (2) such recesses in
any one (1) normal work day.


Section 8.  Jury Duty.


Each employee of the Company who is called for service upon any grand jury,
petit jury or coroner jury shall, after furnishing to his Foreman, a certificate
in evidence of his jury service, be paid by the Company for each day which he
serves upon said jury a sum equal to the difference between the amount he would
have earned if he had been required to work for the Company on that day for the
number of hours of his regular work schedule and the jury pay he received, with
the provision that no such payment shall be made to an employee for jury service
on any day during which, in accordance with his regular work schedule, he would
not have worked for the Company.


Section 9.  Termination Pay.


An hourly employee whose work comes within the scope of the Fair Labor Standards
Act, and who has been continuously employed by the Company for one (1) year,
shall, if discharged through no fault of his own, receive a sum equivalent to
forty (40) hours' straight time pay at his regular rate, based upon his normal
schedule of work, and twice that amount if he has been employed by the Company
for a period of five (5) years.  No employee shall receive such termination pay
more than once in any one (1) calendar year.


Section 10.  Contract Work.


It is agreed that any classified work covering maintenance and repair of
equipment and machinery now being done by employees of the Company shall not be
contracted out as long as the Company has the necessary equipment and as long as
there are qualified men available to do the work.


Section 11.  Technical and Supervisory Employees.


The Company may use technical and supervisory employees to install temporary
test equipment to be used in evaluating condi­tions and/or performance of plant
facilities.


Section 12.  Minor Maintenance.


It is agreed that Operating Department personnel will perform minor maintenance
functions.  Minor maintenance functions shall be similar in scope but not
limited to the following examples:


 
1.
Tightening loose mechanical connections.



 
2.
Tightening leaking packing.



 
3.
Changing instrument charts.

 
24

--------------------------------------------------------------------------------



 
 
4.
Tightening piping fittings to stop minor leaks.



 
5.
Changing light bulbs.



6.           Hooking up loading and unloading lines.


Section 13.  Minor Operating Functions.


Maintenance personnel may perform minor operating functions when requested by
production supervision, but only when accompanied by a qualified member of the
operations group.  Typical example: Assisting in closing or opening large block
valves that are difficult for one person to handle.


Section 14.  Uniforms


Employees are encouraged to elect to use the contractor service to supply them
with uniforms.  Those who use the uniform service will be assured of the current
level of shirts and pants and the winter jacket at $0.16/hour cost to employees
with no cost to repair for the term of this Agreement, unless the employee
terminates use of uniforms and returns damaged goods.
 
ARTICLE XV
VALIDITY OF CONTRACT


In the event any of the provisions of this agreement may conflict with State or
Federal statutes now existing or subsequently enacted or with legal executive
orders or regulations or applicable court decision, the requirements of law
shall overrule such provisions of this agreement, it being the intent thereof
that neither the Company nor the Union may insist upon the observance of any
provision hereof where the other party to the agreement is obligated by law to
adopt a course in conflict with this agreement.  The remaining provisions of
this agreement not affected thereby will remain in full force and effect.
 
ARTICLE XVI
NOTICE


Any notice to the Company provided herein may be given by depositing same in the
U.S. Mail in a sealed envelope, registered, postage prepaid, and addressed to:


El Dorado Chemical Company
P.O. Box 231
El Dorado, Arkansas  71731
Attention: Plant Manager


Any notice to be given to the Union may be given by depositing same in the U.S.
Mail in a seal envelope, registered, postage prepaid, and addressed to:


25

--------------------------------------------------------------------------------


Recording Secretary
International Association of Machinists
and Aerospace Workers, AFL-CIO,
Local No. 224
Box 1332
El Dorado, Arkansas


A copy of notices should be likewise mailed to:


President, International Association of
  Machinists and Aerospace Workers
AFL-CIO Machinists Building
9000 Machinist Place
Upper Marlboro, Maryland  20772-2687
 
ARTICLE XVII
FUNERAL LEAVE


Any employee in the bargaining unit shall be allowed to be absent from work to
arrange for or attend the funeral of any one of the relatives of the employee
hereinafter stated:


(a)           If the deceased relative was the husband, wife, child, father,
mother, brother, sister, grandfather, grandmother, or grandchild of the employee
or spouse, the employee shall be permitted to be absent from work for a period
not to exceed two (2) continuous days.


(b)           If, to attend the funeral for the deceased relative, the employee
travels to a point more than 100 miles from El Dorado, Arkansas, he shall be
allowed such leave for an additional day with pay.


The pay for each day's leave which the employee receives under the provisions of
this Article shall be a sum equal to straight time for his regular schedule of
work on the day involved.  There shall be no duplication of payment under
provisions of this Article for any other employee benefits such as vacation pay,
holiday pay, or sickness benefits payments.


Any request for such time off with pay based on false statements will subject
the employee making the request to immediate disciplinary action or discharge.
 
ARTICLE XVIII
GROUP INSURANCE


Group Insurance and Pension.


The Company and employees will share the entire cost of group insurance benefits
for employees and employee dependents on the following basis, in the following
employee enrollment categories, payable bi-weekly:


26

--------------------------------------------------------------------------------


a.           Employee
b.           Employee and Children
c.           Employee and Spouse
d.           Family


Medical claims utilization and fixed costs will determine the cost share
assigned to each enrolled employee by enrollment category.


 
(1)
Effective January 1, 2008, the employee’s cost share of 22%, per pay period,
will be based on the total claims utilization and fixed costs commencing
November 1, 2006, through October 31, 2007.



The specific cost share amounts to be effective January 1, 2008, will be
constant throughout that year.


 
(2)
Effective January 1, 2009, the employee cost share of 23%, per pay period, will
be based on the total claims utilization and fixed costs during the period,
commencing November 1, 2007, through October 31, 2008.



 
The specific cost share amounts, per pay period, to become effective January 1,
2009, will be constant throughout that year.



 
(3)
Effective January 1, 2010, the employee cost share of 23%, per pay period, will
be based on the total claims utilization and fixed costs, during the period
commencing November 1, 2008, through October 31, 2009.



The specific cost share amounts, per pay period, to be effective January 1,
2010, will be constant throughout that year.


Effective January 1, 2008, 2009, and 2010, of each year, the maximum employee
cost share amounts, per pay period, are as follows:


2008                                22%
2009                                23%
2010                                23%


27

--------------------------------------------------------------------------------


If the total claims percentage cost share, per pay period, exceeds the capped
rates shown below, the capped rates will apply.



 
2008
2009
2010
 
22%
23%
23%
Capped Rates:
     
Employee
$ 28.00
$33.60
$ 40.32
Employee & Children
$ 52.00
$ 62.40
$ 74.88
Employee & Spouse
$ 86.00
$103.20
$123.84
Family
$110.00
$132.00
$158.40





Employees should refer to Summary Plan Descriptions for details of EDC Health
Plan co-payments, deductibles, co-insurance coverage and periodic amendments as
may be made from to time to time.


Effective with the date of this Agreement, the Company agrees to pay the cost of
employee long-term disability insurance and basic life insurance (twice an
employee's annual income).


Dental insurance coverage will be made available as an option.  The employee may
elect to purchase the insurance by paying the premium each month, or by
increasing the deductible amounts of the current group medical plan.


The Savings Incentive Plan for Employees, adopted effective December 1, 1985,
shall be continued during the term of this Agreement.
 
ARTICLE XIX
NO STRIKE OR LOCKOUT


There shall be no strike, sympathy strike, or lockout during the term of this
Agreement for any reason.
 
ARTICLE XX
SERVICE WITH COMPANY


The Company shall honor previous service at the El Dorado Chemical Company for
purposes of seniority and vacation eligibility only.  Previous service at the
plant, or any predecessor of the Company, shall not be credited for purposes of
pension benefits.
 
28

--------------------------------------------------------------------------------


ARTICLE XXI
RETIREMENT AGE


The mandatory retirement age for employees shall be in accord with federal law.


The seniority of each employee whose services are terminated under the
provisions of this Article shall cease as of the date of such retirement.


ARTICLE XXII
CHANGE OR MODIFICATION OF AGREEMENT


Section 1


If either party shall desire to change any provisions of the agreement; it shall
give written notice of such desire to the other party by certified mail at least
60 days in advance of its expiration date.


Section 2


The giving of notice provided in Section 1 shall constitute an obligation upon
both parties to negotiate in good faith all questions at issue, with the intent
of reaching written agreement prior to the expiration date.


Section 3


If the parties have not reached agreement on or before the expiration date, all
the provisions of the agreement shall remain in effect unless specifically
terminated in accordance with the provisions of Article XXIII below.
 
ARTICLE XXIII
TERMINATION OF AGREEMENT


Section 1


At any time after the expiration date, if no agreement on the question at issue
has been reached, either party may give written notice to the other party of
intent to terminate the Agreement in (not less than) 10 days.  All the
provisions of the Agreement shall remain in full force and effect until the
specified time has elapsed.  During this period, attempts to reach an agreement
shall be continued.


Section 2


In the event that parties fail to resolve their differences within the specified
time, all obligations under this agreement are automatically canceled at the
expiration thereof.  Provided,
 
29

--------------------------------------------------------------------------------


 
however, that nothing in the foregoing shall take away the right of the parties
to mutually agree to a written extension of this Agreement.


This Agreement may be opened for change by specific areas by mutual agreement of
the parties without affecting the remainder of the contract.  Any changes must
be ratified by the Union membership prior to implementation.


IN WITNESS HEREOF, this instrument is executed on the 17th October, 2007, to be
effective as of October 17, 2007, at 12:01 a.m.


EL DORADO CHEMICAL COMPANY




By: ____________________________                                                                                    
      Greg Withrow, General Manager

 




 
INTERNATIONAL ASSOCIATION OF MACHIN­ISTS AND AEROSPACE WORKERS AFL-CIO, LOCAL
NO. 224





By: ____________________________                                                                                    
      Larry G. Booth
      Directing Business Repre­sen­tative




MEMBERS OF THE SHOP COMMITTEE:
 
                          
____________________________
                           Jim McKnight
 
____________________________
                            Edward Johnson
 
____________________________
                            Steve Taylor
 
____________________________
                            Don Fletcher
 
____________________________
                            Jeff Robison
30

--------------------------------------------------------------------------------


EXHIBIT "A"
BASIC HOURLY WAGE RATE




Classification                                                                           10/17/07                    10/17/08                  10/17/09


"A"
Mechanic                                                                   $19.88                      $20.38                      $20.89
"B"
Mechanic                                                                    $18.51                      $18.97                      $19.44
"C"
Mechanic                                                                    $17.80                      $18.25                      $18.71
"D"
Mechanic                                                                    $13.17                      $13.50                      $13.84
"E" Mechanic-New
Hire                                                                  **                        **                        **
(First 180 Days)
** Rate of pay determined by Company on basis of employees qualifications.


The Company shall have the right to select and appoint employee(s) as Lead.  In
addition to the regular work of their classification, a Lead may be assigned to
train, assist, assign employees, carry out the instructions of supervision, and
to perform any other duties pertaining to the maintenance department, which may
be assigned by management.  The selection of Lead personnel and the duration of
their appointment is within the sole discretion of management.  While so
assigned, Lead(s) shall receive a premium of one dollar ($1.00) above their
regular hourly rate.




Specialist
I                                                                           $21.94                                $22.49                                $22.94


Specialist
II                                                                          $23.82                                $24.42                                $24.91


Specialist
III                                                                         $25.69                                $26.34                                $26.87




31

--------------------------------------------------------------------------------




RATE CHANGES DURING TERM OF AGREEMENT


The parties agree that the Company shall have the right to establish pay
practices and rates which assure the Company’s ability to attract and retain
skilled/qualified bargaining unit members.  Before implementation, the Company
will discuss the rates and/or changes with the Union.




CLOTHING ALLOWANCE
In addition to the hourly rates set forth in Exhibit "A", there shall be paid a
clothing allowance of each hour worked, as indicated below:
Clothing Allowance
Per Hour
$.16


32

--------------------------------------------------------------------------------


 
EXHIBIT "B"


RECOGNIZED MAINTENANCE WORK GROUPS


Group I - Mechanical


Includes work ordinarily done by the following work groups:
1 .Pipefitter, Plumber
2. Welder, Lead Burner
3. Heavy Duty Operator, Rigger
4. Machinist
5. General Mechanic
6. Tank Car Repairman,
7. Carpenter, Painter, Mason, Insulator, Concrete Finisher
8. Rotating Machinery








Group II - Electrical/Instrumentation


Includes work ordinarily done by:


1. Electrician
2. Instrument Repairman






33

--------------------------------------------------------------------------------


